DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 10 is objected to because of the following informalities:  
A) Applicant recites “by adjusting one or the first nut and second nut”.  From a review of the specification (paragraph 0012 recites “adjusting one of the first nut and second nut”) the recited limitation appears to be a typographical error.  It appears as if applicant intended to recite “by adjusting one of the first nut and second nut”. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Applicant recites “a plurality of small openings throughout claims 1 and 5-7. The term "small" in claim 1 and 5-7 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
B) Applicant recites “a second housing substantially similar in shape and size to the first housing” in claim 1 line 8.  The recited limitation is indefinite and unclear.  The structure applicant is intended to described by the recitation of being “substantially similar in shape and size” is unclear. It is unclear whether the size applicant is intending to refer to include a length, width, thickness, or a combination thereof.  In addition the scale of being “substantially similar” is unclear and indefinite.  
C) Applicant recites “wherein the portion of small openings adjacent the inlet portion have a diameter larger than the remainder of the plurality of small openings” in claim 7 line 1-3.  However, “a portion of small openings adjacent the inlet portion” was never previously recited.  It is unclear whether applicant is intending to refer back to the “inlet port” recited in claim 1 line 4 or whether the recited limitation lacks proper antecedent basis and applicant is intending to recite a new limitation of “an inlet portion”. From a review of the 
D)  The term "near" in claim 9 line 4 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
E)  Claims 2-10 are rejected as a result of being dependent on a rejected claim. 


Allowable Subject Matter
  5.	Claim 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding to claim 1, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose an assembly having a first housing having a substantially hollow interior and an exposed first planar surface, inlet port formed in the first planar surface, and a plurality of small opening formed about a periphery of the first planar surface such that the inlet port, the hollow interior and the plurality of small openings form a flow path for a fluid through the assembly, a second housing having an exposed second planar surface, an intermediate layer arranged between the first housing and the second housing having a cross-section configured to change shape in response to a compression force applied thereto by the first and second housing to form a seal separating an exterior portion of an object exposed to the plurality of small openings from an interior surface of the object, in combination with all claimed limitations set forth by the independent claim. 

The closest prior art, Penyak (US 3,798,102) discloses an assembly having a first housing (plate 23), second housing (plate 24), and intermediate housing (seal 22) arranged between the first and second housing and forming a seal separating portions of an object (spar 27).  However, Penyak fails to disclose the first housing having a substantially hollow interior and an exposed first planar surface, an inlet port being formed in the first planar surface, and a plurality of small opening formed about a periphery of the first planar surface such that the 
 Additional prior art considered includes Holt (EP 0225573A2) which discloses a first housing (60) having a first planar surface (left face of 60), inlet port (82), second housing (58) having an exposed second planar surface (right face of 58), an intermediate layer (62) configured to change shape in response to a compression force and form a seal separating portions of an object. However, Holt also fails to disclose the first housing having a substantially hollow interior and an exposed first planar surface and a plurality of small opening formed about a periphery of the first planar surface such that the inlet port, hollow interior and plurality of small openings form a flow path for a fluid through the assembly, and the intermediate layer being configured to change shape in response to a compression force applied thereto by the first housing and the second housing to form a seal separating an exterior portion of the object exposed to the plurality of small openings from an interior surface of the object. In addition, there is no motivation to modify the prior art of record to include the recited features.  

Claims 2-10 are allowable, but rejected under 112, as a result of being dependent on an allowable, but rejected under 112, claim. 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/NIRVANA DEONAUTH/Examiner, Art Unit 3726